DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 24-28 and 30-40 are rejected under 35 U.S.C. 103 as obvious over Mutascio et al. (US 2011/0308420), in view of Gash et al. (US 2010/0139823). 
Regarding claim 21, 24-26 and 30  
Mutascio teaches an infra-red signature porous and pyrophoric iron made by mixing iron and aluminum powders, where other metals such as tin can replace the iron 
Although, Mutascio does not explicitly teach an intermetallic comprising tin, iron and aluminum, Mutascio does teach an intermetallic of iron and aluminum, and teaches that other metals such tin may replace or be used in combination with the iron.  Thus, making the formation of an intermetallic comprising iron, aluminum and tin obvious. 
Additionally, the use of both tin and iron obvious, because combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used for the same purpose has been held to be a prima facie case of obviousness, see In re Kerkhoven, 205 U.S.P.Q. 1069.  
 Furthermore, Gash teaches that the use of tin with such compositions can increase the activity making the material more pyrophoric and increasing the lifetime of the decoy (paragraph 005). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Mutascio by including tin in combination with the iron, with a reasonable expectation of success and the expected benefit of increasing the activity and lifetime of the material, as suggested by Gash. 
Regarding claim 27

Regarding claims 28 and 36-37
Although Mutascio does not teach the use of a binder in forming the intermetallic, Gash does teach that a binder can be used in forming the intermetallic (paragraph 0005), making the use of such a sacrificial binder obvious.
Further, with respect to the limitations on how the material is made, and the use of a sacrificial binder, these are product-by-process limitations, which do not add to the patentability of a composition claim unless it can be shown that the method used will result in a materially different product.
Regarding claims 31 and 34-35
Mutascio teaches that the pyrophoric material is handled in an oxygen-free environment and packaged in an oxygen free frangible container (i.e. carrier) (abstract).
Regarding claim 32
The pyrophoric iron is porous, (i.e. having a porous surface area caused by leaching) and is configured to give off light and heat upon activation (i.e. visual and thermal radiation) (paragraph 0028).
Regarding claim 33
This is a property of the composition. If some tin is vaporized with the iron of the invention oxidizes, then the same is expected when the iron of the reference oxidizes. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for 
Additionally, it is noted that the package used does not further limit or modify the claimed powder composition.
Regarding claims 38-39
Mutascio teaches grinding the powder to a size of -200 mesh (paragraph 0015 and claim 4).
Regarding claim 40
This is a property of the composition. If some tin is melted with the iron of the invention oxidizes, then the same is expected when the iron of the reference oxidizes. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Mutascio et al. (US 2011/0308420), in view of Gash et al. (US 2010/0139823), as applied to claims 21 and 24-28 above, in view of Henderson et al. (USP 2,805,145).
Regarding claim 29
Although, Gash does not teach the claimed binder, Gash does teach the use of binders (paragraph 0005). However, Henderson teaches exothermic metallurgical compositions and teaches that sodium silicate (i.e. sodium metasilicate) is an excellent 
Response to Arguments
	Applicants argue against the prior art rejections.
Applicants argue against the 102 rejection. These arguments are found to be persuasive and the rejection has been withdrawn. However, as the arguments would relate to the 103 rejection they are discussed below.
Applicants argue that Mutascio teaches an intermetallic of iron and aluminum, but not one of iron, aluminum and tin. While this may be true it is not persuasive.  Though the examples of Mutascio may be directed towards iron and aluminum, Mutascio also teaches that other metals such as tin may replace or be used in addition to iron.  Whereas, in the technology of Mutascio if tin was used an intermetallic comprising iron, aluminum, and tin before leaching would be present. Additionally, Gash suggest that using tin with aluminum will produce advantageous results, making it further obvious to select tin as the metal to use with iron from the short list of six other metals provided in Mutascio. 
Applicants argue that Mutascio does not teach a “solid portion includes the tin and pyrophoric iron.” While this may be true again it is not persuasive as Mutascio clearly suggest the combination of tin with iron.
Applicants argue that Gash teaches leaching an iron-aluminum composition in a solution containing tin. While this may be true it is a product-by-process limitation, and applicants have not shown that the process will produce a materially different material. Further, at least some of the tin present in the leaching solution would be present in the leached iron after separation from the solution, where 
The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734